DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
Claim(s) 8, 10, and 16-20 is/are objected to because of the following informalities:
Claim 8, Ln. 3 recites “an output unit” which should read “the output unit” following the earlier recitation
Claim 10, Ln. 3 recites “a property of the compressed air” which should read “the property of the compressed air” following the earlier recitation
Claim 16, Ln. 7 recites “a compressed air conditioning unit” which should read “the compressed air conditioning unit” following the earlier recitation
Claim 20, Ln. 2 recites “an electrochemical CO” which should read “an electrochemical CO sensor”
Claim 20, Ln. 4 recites “a the CO concentration” where the word “the” should be deleted
Claim 20, Ln. 5 recites “an output unit” which should read “the output unit” following the earlier recitation
Claim 20, Ln. 8-9 recites “a property of the compressed air” which should read “the property of the compressed air” following the earlier recitation
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “at least one sensor” in Ln. 5 which deems the claim indefinite. The specification only provides a detailed discussion of how a single sensor 2 is to be implemented in the device (e.g. Figs. 1-2). However, the “at least one” language of the limitation implies that the device is capable of operating with multiple sensors. It is thus unclear how applicant intends to fulfill the capability of the device having multiple sensors as it appears applicant only actually intends to use a single sensor 2 in the device. It is suggested that the limitation be amended to read “a sensor” with all references to “at least one” removed from the sensor recitations throughout the claims.
Claim 1 recites the limitation “at least one humidifier” in Ln. 7 which deems the claim indefinite. The specification only provides a detailed discussion of how a single humidifier 8 is to be implemented in the device (e.g. Figs. 1-2). However, the “at least one” language of the limitation implies that the device is capable of operating with multiple humidifiers. It is thus unclear how applicant intends to fulfill the capability of the device having multiple humidifiers as it appears applicant only actually intends to use a single humidifier 8 in the device. It is suggested that the limitation be amended to read “a humidifier” with all references to “at least one” removed from the humidifier recitations throughout the claims.
Claim 1 recites the limitation “at least one output unit” in Ln. 9 which deems the claim indefinite. The specification only provides a detailed discussion of how a single output unit 12 is to be implemented in the device (e.g. Figs. 1-2). However, the “at least one” language of the limitation implies that the device is capable of operating with multiple output units. It is thus unclear how applicant intends to fulfill the capability of the device having multiple output units as it appears applicant only actually intends to use a single output unit 12 in the device. It is suggested that the limitation be amended to read “an output unit” with all references to “at least one” removed from the output unit recitations throughout the claims.
Claim 12 recites the limitation “the housing” in Ln. 3.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination the claim will instead be read as dependent on claim 11, which provides the proper antecedent basis.
Claim 16 recites the limitation “at least one sensor” in Ln. 8 which deems the claim indefinite. The specification only provides a detailed discussion of how a single sensor 2 is to be implemented in the device (e.g. Figs. 1-2). However, the “at least one” language of the limitation implies that the device is capable of operating with multiple sensors. It is thus unclear how applicant intends to fulfill the capability of the device having multiple sensors as it appears applicant only actually intends to use a single sensor 2 in the device. It is suggested that the limitation be amended to read “a sensor” with all references to “at least one” removed from the sensor recitations throughout the claims.
Claim 16 recites the limitation “at least one humidifier” in Ln. 10 which deems the claim indefinite. The specification only provides a detailed discussion of how a single humidifier 8 is to be implemented in the device (e.g. Figs. 1-2). However, the “at least one” language of the limitation implies that the device is capable of operating with multiple humidifiers. It is thus unclear how applicant intends to fulfill the capability of the device having multiple humidifiers as it appears applicant only actually intends to use a single humidifier 8 in the device. It is suggested that the limitation be amended to read “a humidifier” with all references to “at least one” removed from the humidifier recitations throughout the claims.
Claim 16 recites the limitation “at least one output unit” in Ln. 11 which deems the claim indefinite. The specification only provides a detailed discussion of how a single output unit 12 is to be implemented in the device (e.g. Figs. 1-2). However, the “at least one” language of the limitation implies that the device is capable of operating with multiple output units. It is thus unclear how applicant intends to fulfill the capability of the device having multiple output units as it appears applicant only actually intends to use a single output unit 12 in the device. It is suggested that the limitation be amended to read “an output unit” with all references to “at least one” removed from the output unit recitations throughout the claims.
Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “output unit” in claims 1 and 16 and “transmission unit” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The corresponding structure for the “output unit” is best understood from the specification as: output unit 12 which can include a display and a transmission unit which can transmit by wired or wireless manner (¶¶0018, 0038).
The corresponding structure for the “transmission unit” is best understood from the specification as: output unit 12 in the form of a transmission unit which can transmit by wired or wireless manner (¶¶0018, 0038).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, the prior art fails to teach or suggest a monitoring device having all elements and functionality required by the instant claim. It is noted that the claim requires a particular set of elements in particular orientation relative to each other, is used to measure compressed air removed from a compressed air supply line, and is variable in state between a measuring mode and a compressed air removal mode. It is further noted that the International Search Report corresponding to the instant application only indicated A references.
One further prior art of particular note is Lamoreaux (U.S. Patent 4459266). However, Lamoreaux fails to at least teach or suggest a humidifier for humidifying the compressed air upstream of the sensor. There is not found to have a preponderance of the evidence that one having ordinary skill in the art at the time of the effective filing of the invention would have considered it prima facie obvious to have included a humidifier in Lamoreaux at the particular location required by the claim as there is neither a consideration of such a humidifier, or need therefor, in Lamoreaux and more recent prior art is not found to teach use of a humidifier in the required location as solving a problem not yet realized at the time of Lamoreaux.
It is thus found that one having ordinary skill in the art at the time of the effective filing of the invention would only have arrived at the instantly claimed invention by way of improper hindsight reasoning.
Regarding claim 16, the instant claim is found allowable over the prior art for the same reasons as discussed above in regard to claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892 for additional attached references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376. The examiner can normally be reached M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785